DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 4/12/22. 

1.	Claims 7 and 14 are canceled.
2.	Claim 3, 10 and 17 are objected to.
3.	Claims 1-6, 8-13 and 15-20 are pending.
4.	Claims 1-2, 4-6, 8-9, 11-13 and 15-16, 18-20 are rejected.

Allowable Subject Matter
5.	Claim 3, 10 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 15-20 have been considered but are moot in light of new grounds of rejections

Examiner’s Note
7.	In regards to the independent claims 1, 8 and 15 stating the intended use by signing the machine learning model.  The Examiner provided a reference (Addepalli, wherein its provisional also provides the substance utilized in the rejection) which teaches signing the model in a secure manner.  In addition, it is known in the art that signing provides authenticity of the source. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 10.	Claims 1,4, 8,11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., (Chu), US PGPub. No.: 20180060759 applied to claims above, in view of Pezzillo et al. (Pezzillo), US PGPub. No.: 20190370687, and further in view of Addepalli et al., (Addepalli), US PGPub. No.: 20200265493.

 	As per claim 1, Chu teaches a method of distributing machine learning models to devices, (models can be developed, deployed (distributed), and managed in an at least partially automated manner) (para. 35) the method comprising: 
building, by a server, a number of machine learning models, (The system may create (build) the new model based on one or more parameters; tool builds models) (para. 43, 54, 184) and storing the number of machine learning models on the server, (The servers 2004a-n can locally store the models 2010a-n or store the models in a model repository 2012) (para. 212); 
receiving, by the server, a request for a machine learning model, (a model-building dispatcher 2002 for receiving a model-building request and forwarding the model-building request to a server, such as servers 2004-n, capable of handling the model-building request (request for a machine learning model)) (para. 210);
selecting, by the server, the machine learning model from among the number of machine learning models that is best suited for the specific (para. 166, 169).
Chu does not specifically teach distributing models to edge devices; wherein the server customizes each respective machine learning model to a specific edge device and user combination; receiving a request from an edge device corresponding to a user, wherein the request includes attributes of the edge device and 
However, Pezzillo teaches distributing models to edge devices, (transmitting with the ML model to one or more edge computing devices) (para. 27, 67); wherein the server customizes each respective machine learning model to a specific edge device and user combination, (ML models may be specifically managed and customized for a single edge computing device (e.g., a particular user of the edge computing device). Audience segmentation may be automatically defined by the ML model manager 108 based on edge computing device criteria, user behavior and characteristics, and other factors; defined by the edge computing device based on similar factors; or defined by a combination of these facilities. In yet other scenarios, all devices and/or users of the application 105 may receive a unique set of one or more ML models.) (para. 16, 27); receiving a request from an edge device corresponding to a user, (Each instance of the application 105 (on edge device) can request an ML model package containing the ML model(s) and associated metadata appropriate for the application 105, the device, and/or the user) (para. 27; Fig. 1); wherein the request includes attributes of the edge device and (Each instance of the application 105 can request an ML model package containing the ML model(s) and associated metadata (containing attributes/characteristics as claimed) appropriate for the application 105, the device, and/or the user; see table 0001 as well) (para. 25, 27); determining, by the server, the specific edge device and user combination based on the attributes of the edge device and the characteristics of the user of the edge device included in the request (automatically defined by the ML model manager 108 based on edge computing device criteria, user behavior and characteristics, and other factors; all devices and/or users of the application 105 may receive a unique set of one or more ML models) (para.18,  27); selecting model best suited for the edge device and user combination according to a set of model distribution policies, (Based on policies and/or user or vendor instructions, the re-trained ML models can be re-deployed out to the edge computing device 102, 104, and 106 in an effort to improve application execution results, efficiency, etc.) (para. 30); downloading, by the server, the machine learning model to the edge device, (The previous set of ML models on an edge computing device are replaced with the corresponding updated set of new ML models for use by the application 105 on the edge computing device; also, via downloading) (para. 18, 20, 30; Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Pezzillo such that the ML models may be selected and deployed based on characteristics shared between edge computing devices. Feedback received from edge computing devices may be used to update/re-train instances of ML models, and the ML models may be tracked, documented, and stored such that ML models may be specifically managed and customized for a single edge computing device, (Pezzillo; para. 16).
	Neither Chu nor Pezzillo specifically teaches signing, by the server, the machine learning model securely to enable the edge device to know that the machine learning model is from a trusted source.
	However, Addepalli teaches signing, by the server, the machine learning model securely, to enable the edge device to know that the machine learning model is from a trusted source (service platform that provides (hence signs) a secure and
 trusted AI model marketplace; Each AI model, while pulled for use, may be associated, signed and encrypted; Just in time signature and integrity check of the AI model to ensure correct AI model and right User as well as device) (para. 40, 70, 133).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Pezzillo and Addepalli in order to provide Just in time signature and integrity check of the AI model to ensure correct AI model and right User as well as device, (Addepalli; para. 133).
 
 	As per claim 4, the method of claim 1, Chu teaches wherein the model policies match, (via set of rules (policies) specific to building tools and templates which have set of rules) (para. 43) each of the number of models to specific device attributes, (via ensure that the models are compatible with new software (device attribute)) (para. 40) and user characteristics, (the system may determine that the training data is compatible with a certain model; the system can analyze the training data to determine that the training data has ages of humans as numeric values between 1 and 100. But the system may recognize that certain types of models perform better with ages presented as grouped values rather than individual values) (para. 38, 39, 40). 
	Chu does not specifically teach distribution policies match respective machine learning model of models to specific edge device.
However, Pezzillo teach distribution policies match respective machine learning model of models to specific edge device, (Based on policies and/or user or vendor instructions, the re-trained ML models can be re-deployed out to the edge computing device 102, 104, and 106 in an effort to improve application execution results, efficiency, etc.) (para. 30).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Pezzillo such that the ML models may be selected and deployed based on characteristics shared between edge computing devices. Feedback received from edge computing devices may be used to update/re-train instances of ML models, and the ML models may be tracked, documented, and stored such that ML models may be specifically managed and customized for a single edge computing device, (Pezzillo; para. 16).

 	As per claim 8, Chu teaches a system for distributing machine learning models to devices, (para. 35) the system comprising: 
a bus system, (via link and mechanisms to transmit) (para. 71); build a number of machine learning models, (The system may create the new model based on one or more parameters; tool builds models) (para. 43, 184) and storing the models on a server, (The servers 2004a-n can locally store the models 2010a-n or store the models in a model repository 2012) (para. 212).
Chu does not specifically teach a storage device connected to the bus system, wherein the storage device stores program instructions; a number of processors connected to the bus system, wherein the number of processors execute the program instructions.
However, Pezzillo teaches a storage device connected to the bus system, wherein the storage device stores program instructions; a number of processors connected to the bus system, wherein the number of processors execute the program instructions, (para. 80, 81).
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

As per claim 11, the system of claim 8, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.

 	As per claim 15, Chu teaches a computer program product for distributing machine learning models to devices, (para. 5, 35, 50) the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a server to cause the server to perform a method (para. 5, 35, 50, 102) of:
 Pezzillo also teaches program instructions executable by a server to cause the server to perform (programs running on respective computers with client-server relationship to each other), (para. 88).
The remaining limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  
  
 	As per claim 18, the computer program product of claim 15, it is rejected based on the analysis of claim 4 due to the similarity of the limitations.  

11.	Claims 2, 5-6, 9, 12-13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., (Chu), US PGPub. No.: 20180060759 applied to claims above, in view of Pezzillo et al. (Pezzillo), US PGPub. No.: 20190370687, and further in view of Addepalli et al., (Addepalli), US PGPub. No.: 20200265493 and further in view of Novielli et al., (Novielli), US Patent No.: 10754912.

As per claim 2, the method of claim 1, 
Chu does not specifically teach the machine learning model best suited to run on the edge device.
However, Pezzillo teaches machine learning model best suited to run on the edge device, (para. 52).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Pezzillo such that the ML models may be selected and deployed based on characteristics shared between edge computing devices. Feedback received from edge computing devices may be used to update/re-train instances of ML models, and the ML models may be tracked, documented, and stored such that ML models may be specifically managed and customized for a single edge computing device, (Pezzillo; para. 16).
Neither Chu, Pezzillo, Addepalli specifically teach wherein the server uses A/B testing to determine the machine learning model best suited.
However, Novielli teaches wherein the server uses A/B testing to determine the machine learning model best suited, (col. 6, lines 32-39).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Pezzillo, Addepalli and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58).

 	As per claim 5, the method of claim 1, Chu teaches further comprising: receiving, by the server, performance data [[for]] corresponding to the (For example, the system may initially determine that a certain type of model is to be used to perform a task, but after analyzing historical data related to past performance of the model, determine that another model or a modified version of the model is more suitable for performing the task. The system can then generate the one or more parameters such that they effectuate creation of the other model or the modified version of the model.) (para. 189). Chu teaches updating model accuracy according to the performance data, (para. 189, 198).
Chu does not specifically teach performance for model downloaded to the edge device; and updating, by the server, the set of model distribution policies.
However, Pezzillo teaches performance for model downloaded to the edge device, (para. 16, 57); and updating, by the server, the set of model distribution policies (Additionally, based on performance testing and re-training iterations, the ML model manager 404 may identify adjustments to the inputs and derivations that improves the performance of the ML model, updating the input shape and input specification (comprised of policies) accordingly before transmitting with the ML model to one or more edge computing devices) (para. 67)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Pezzillo such that the ML models may be selected and deployed based on characteristics shared between edge computing devices. Feedback received from edge computing devices may be used to update/re-train instances of ML models, and the ML models may be tracked, documented, and stored such that ML models may be specifically managed and customized for a single edge computing device, (Pezzillo; para. 16).
Neither Chu, Pezzillo nor Addepalli specifically teaches and updating the set of model distribution policies.
However, Novielli teaches and updating the set of model distribution policies, (Fig.4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Pezzillo, Addepalli and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58).

As per claim 6, the method of claim 5, further comprising: Chu teaches retuning, by the server, the machine learning models, (system retrains/retunes) (para. 36) stored on the server, (para. 163, 212) 
Chu does not teach according to the performance data retuning according to the performance data.
However, Pezzillo teaches retuning according to the performance data, (para. 67).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Pezzillo such that the ML models may be selected and deployed based on characteristics shared between edge computing devices. Feedback received from edge computing devices may be used to update/re-train instances of ML models, and the ML models may be tracked, documented, and stored such that ML models may be specifically managed and customized for a single edge computing device, (Pezzillo; para. 16).

As per claim 9, the system of claim 8, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.

	As per claim 12, the system of claim 8, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.
  
As per claim 13, the system of claim 12, it is rejected based on the analysis of claim 6.

As per claim 16, the computer program product of claim 15, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.

As per claim 19, the computer program product of claim 15, further comprising instructions (para. 5, 35, 50); The remainder of the limitations are rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 20, the Chu teaches computer program product of claim 19, further comprising instructions (para. 5, 35, 50); The remainder of the limitations are rejected based on the analysis of claim 6, due to the similarity of the limitations.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        5/23/22